Title: To Thomas Jefferson from Robert Stewart, 16 April 1805
From: Stewart, Robert
To: Jefferson, Thomas


                  
                     Honored Sir,
                     Philadelphia, April 16th, 1805.
                  
                  The favorable account my brothers William and John, gave me of that country,  me to wish for an opportunity to settel in it. I therefore solicit you to indavor to get me a situation, as overseer of a plantation in your neighbourhood. It not being in my power to stock a farm.
                  I can bring recommendation from Messrs Patterson and Cochran, whom I served my apprenticeship with; & all the others who, I have worked for.
                  From the many favors my family hath received from you; I expect you will not forget me.
                  If you can get me such a situation you will be so kind as to let my father know and he will let me know when to come.
                  If you could have imploy for me I should prefer it to any other.
                  Your’s &c.
                  
                     Robert Stewart.
                  
               